Citation Nr: 1027791	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  07-03 251A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment for unreimbursed medical expenses incurred 
on November 1-2, 2005, at a non-VA hospital.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to July 1969.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2005 administrative decision of 
the Department of Veterans Affairs (VA) Medical Center (MC) in 
Bay Pines, Florida.  The claims folder is serviced by the VA 
Regional Office (RO) in St. Petersburg, Florida.

The Veteran appeared and gave personal testimony before the Board 
in August 2007.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran is service connected for peripheral vascular 
disease of the lower extremities, tinea corporis, type II 
diabetes mellitus, arteriosclerotic heart disease, hypertension, 
peripheral neuropathy of the lower extremities, and impotency.  
He has a combined schedular rating of 90 percent, with a total 
disability rating based on individual unemployability, effective 
as of March 2004.

3.  On October 28, 2005, the Veteran consented to have left 
subclavian percutaneous angioplasty and possible stenting of the 
right iliac performed by a private cardiologist.

4.  On November 1, 2005, the Veteran was admitted to Naples 
Community Hospital for scheduled treatment without prior 
authorization by VA for payment of services to be rendered.  This 
was a planned, and not emergency, admission.

5.  While the Veteran was experiencing life-threatening artery 
blockages at the time he was scheduled for and underwent stenting 
of the subclavian artery on November 1, 2005, this procedure was 
planned in advance and was not performed on an emergency basis.  

6.  There is no record of the Veteran having been processed 
through emergency channels upon his November 1, 2005, admission 
to the private medical facility.

7.  VA was notified on November 2, 2005, that the Veteran had 
undergone treatment at the private medical facility.


CONCLUSION OF LAW

Criteria for reimbursement of unauthorized, non-VA medical 
expenses incurred on November 1, 2005, and November 2, 2005, are 
not met.  38 U.S.C.A. §§ 503, 1703, 1725, 1728, 1750, 7104 (West 
2002); 38 C.F.R. §§ 17.52, 17.53, 17.54, 17.120, 17.121, 17.1000-
1008 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board must consider whether 
the Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the 
pertinent implementing regulation, codified at 38 C.F.R. § 3.159 
(2009), are applicable to this claim.  The VCAA provides that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide assistance to 
a claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim. 

A review of the record reveals that, notwithstanding VA providing 
the Veteran with notice of his rights and responsibilities in 
substantiating his claim, the VCAA is not applicable to this 
claim.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  In 
Barger, the United States Court of Appeals for Veterans Claims 
(Court) held that the VCAA, with its expanded duties, is not 
applicable to cases involving a statute other than Title 38, 
United States Code, Chapter 51 (i.e., the laws changed by VCAA).  
Because the statute at issue in this matter is not found in 
Chapter 51, but rather, in Chapter 17, the Board finds that 
duties to notify and assist as outlined in the VCAA are not for 
application.  The Board is satisfied, however, that in light of 
VA's letters to the Veteran provided in September 2006 and 
January 2007, the Veteran's participation in both a hearing at 
the RO and a hearing before the Board, and his continued 
representation by The American Legion, that he was nevertheless 
fully aware of the evidence necessary to substantiate his claim.  
As such, the Board turns to the merits of the Veteran's claim.

The Veteran contends that he required emergency medical treatment 
at a private facility on November 1-2, 2005, because he had chest 
pains and needed additional stenting.  He testified before the 
Board that he had a seventh grade education and was not aware of 
all of VA's rules and requested that he not be held to the 
standard of having to notify VA prior to emergency treatment.  
The Veteran testified that he experienced a heart attack and had 
to be taken to the private facility for treatment in the "meat 
wagon."  The Veteran could not recall if he was taken to the 
private hospital by emergency services on the particular day in 
question, but stated that his planned procedure had been 
postponed by a hurricane so he underwent an emergency procedure.

At the Veteran's hearing, his representative pointed out that the 
Veteran lived only fourteen miles away from Naples Community 
Hospital, the private facility at which he underwent treatment on 
November 1st and 2nd, 2005, and that he lived about 160 miles 
away from Bay Pines VAMC, the VA facility capable of handling the 
type of procedure required by the Veteran.  It was noted that the 
Naples VA Clinic did not handle emergency care.  The Veteran also 
testified that he had private insurance through his wife at some 
point in time, but was not sure when it was cancelled.

When VA facilities are not capable of furnishing the care or 
services required, the Secretary may contract with non-Department 
facilities in order to furnish certain care, including hospital 
care or medical services for the treatment of medical emergencies 
which pose a serious threat to the life or health of a veteran 
receiving medical services in a Department facility . . . until 
such time following the furnishing of care in the non-Department 
facility as the veteran can be safely transferred to a Department 
facility.  See 38 U.S.C.A. § 1703(a)(3); 38 C.F.R. § 17.52.

The admission of a Veteran to a non-VA hospital at the expense of 
VA must be authorized in advance.  See 38 C.F.R. § 17.54; see 
Malone v. Gober, 10 Vet. App. 539, 541 (1997).  In the case of an 
emergency that existed at the time of admission, an authorization 
may be deemed a prior authorization if an application is made to 
VA within 72 hours after the hour of admission.  See 38 C.F.R. § 
17.54.

Nevertheless, VA may reimburse veterans for unauthorized medical 
expenses incurred in non-VA facilities where:

(a) Care or services not previously authorized were 
rendered to a veteran in need of such care or services:  
(1) For an adjudicated service- connected disability; (2) 
For nonservice-connected disabilities associated with and 
held to be aggravating an adjudicated service-connected 
disability; (3) For any disability of a veteran who has a 
total disability permanent in nature resulting from a 
service-connected disability; (4) For any illness, injury, 
or dental condition in the case of a veteran who is 
participating in a rehabilitation program under 38 U.S.C. 
Chapter 31 and who is medically determined to be in need of 
hospital care or medical services for any of the reasons 
enumerated in § 17.48(j); and

(b) Care and services not previously authorized were 
rendered in a medical emergency of such nature that delay 
would have been hazardous to life or health, and

(c) VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.  See 38 
U.S.C.A. § 1728(a) and 38 C.F.R. §17.120.

All three statutory requirements (a, b, and c) must be met before 
reimbursement may be authorized.  See Zimick v. West, 11 Vet. 
App. 45, 49 (1998); also see Hayes v. Brown, 6 Vet. App. 66, 68 
(1993).

Payment or reimbursement for emergency services for non service-
connected conditions in non-VA facilities may also be authorized 
under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000- 1008.  Section 
1725 was enacted as part of the Veterans Millennium Health Care 
and Benefits Act, Public Law 106- 177.  The provisions of the Act 
became effective as of May 29, 2000.  To be eligible for 
reimbursement under this authority the veteran has to satisfy all 
of the following conditions:

(a)	The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public; 

(b)	The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a 
nature that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health (this standard 
would be met if there were an emergency medical condition 
manifesting itself by acute symptoms of sufficient severity 
(including severe pain) that a prudent layperson who 
possesses an average knowledge of health and medicine could 
reasonably expect the absence of immediate medical 
attention to result in placing the health of the individual 
in serious jeopardy, serious impairment to bodily 
functions, or serious dysfunction of any bodily organ or 
part); 

(c)	A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them before hand 
would not have been considered reasonable by a prudent 
layperson (as an example, these conditions would be met by 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center); 

(d)	The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment 
is for a continued medical emergency of such a nature that 
the veteran could not have been safely transferred to a VA 
or other Federal facility; 

(e)	At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment; 

(f)	The veteran is financially liable to the provider of 
emergency treatment for that treatment; 

(g)	The veteran has no coverage under a health- plan 
contract for payment or reimbursement, in whole or in part, 
for the emergency treatment (this condition cannot be met 
if the veteran has coverage under a health-plan contract 
but payment is barred because of a failure by the veteran 
or provider to comply with the provisions of that health-
plan contract, e.g., failure to submit a bill or medical 
records within specified time limits, or failure to exhaust 
appeals of the denial of payment); 

(h)	If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and 
the veteran has no contractual or legal recourse against a 
third party that could reasonably be pursued for the 
purpose of extinguishing, in whole or in part, the 
veteran's liability to the provider; 

(i)	The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of veterans, 
primarily those who receive emergency treatment for a 
service-connected disability). See 38 C.F.R. § 17.1002.

These criteria are conjunctive, not disjunctive; thus, all 
criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 
(June 1991) (use of the conjunctive "and" in a statutory 
provision means that all of the conditions listed in the 
provision must be met).

The evidence of record reveals that the Veteran is treated by a 
private cardiologist, Joseph Califano, M.D., in Naples, Florida.  
The Veteran has a history of coronary artery disease and 
underwent a three vessel bypass at the Tampa VAMC in 1997.  On 
October 1, 2005, the Veteran began experiencing chest pain.  He 
was admitted to the Naples Community Hospital and determined to 
have had a myocardial infarction.  The Veteran underwent 
successful stenting of the vein graft, but was determined to have 
high-grade disease of the left subclavian which jeopardized part 
of the graft.  He was discharged on Aspirin and Plavix and 
scheduled to return for stenting of the subclavian artery and 
right iliac.

The Veteran returned for private treatment on October 20, 2005, 
and denied chest pain.  He signed a consent form on October 28, 
2005, for Dr. Califano to perform a scheduled stenting of the 
subclavian artery.  Records from the Naples Community Hospital 
reveal that the Veteran underwent some of his blood work on 
October 28, 2005, and returned on November 1, 2005, for the 
scheduled procedure.  There is no record of the Veteran having 
been admitted through the emergency room or through other 
emergency procedures.  Treatment records show that the Veteran 
underwent scheduled stenting on November 1, 2005, and was 
released without any complications on November 2, 2005.  VA was 
notified of the private treatment on November 2, 2005, and sought 
to obtain records of an emergency admission.  VA was advised that 
there were no records of the Veteran having been admitted under 
emergency conditions. 

In reviewing the Veteran's testimony in conjunction with 
meteorologic records, the Board takes judicial notice that 
Hurricane Wilma made landfall in Florida on Monday, October 24, 
2005.  The Veteran was seen for treatment and blood work at the 
Naples Community Hospital on Friday, October 28, 2005, and 
admitted for a scheduled procedure on Tuesday, November 1, 2005.  
As such, if his testimony is accurate that the stenting that was 
scheduled was postponed because of a hurricane, the scheduling 
problem would have existed prior to October 28, 2005, when he 
signed his consent forms and began blood work for the November 1, 
2005, admission.  Consequently, the Board finds that the 
Veteran's testimony with respect to the November 1, 2005, 
procedure is not wholly credible and does not support the 
contention that the treatment here in question was performed 
under emergency circumstances.  Indeed, no records have been able 
to be obtained to support the contention that the Veteran was 
admitted under emergency conditions.  Rather, it is clear that 
the procedure was scheduled in advance without any notice being 
provided to VA.  

The Board acknowledges that the Veteran's private cardiologist 
advised VA in April 2006 that the Veteran at the time was 
experiencing life-threatening blockages and required emergency 
stenting of the subclavian artery in November 2005.  The Board 
finds this statement to be credible and consistent with the 
evidence of record insofar as it shows that the Veteran had life-
threatening blockages for which treatment was needed, but not 
that the treatment was provided on an emergency basis which is 
what is required for reimbursement purposes.  The treatment on 
November 1, 2005, was simply not under emergency circumstances 
such that postponing it in order for the Veteran to seek 
authorization by VA would have put his health in jeopardy.  The 
record reflects that he had the entire month of October 2005 to 
advise VA of the clinical findings and to seek authorization for 
the additional stenting by his private cardiologist.  This did 
not happen and there is no explanation for this other than the 
Veteran's statement that he was not aware of his need to tell VA 
about the private treatment.  The Board does not find this 
statement to be credible, however, as the Veteran clearly signed 
a consent form on October 28, 2005, for Dr. Califano to perform 
the scheduled stenting of the subclavian artery, and underwent 
blood work at the Naples Community Hospital on October 28, 2005, 
both of which occurred three days prior to him being admitted to 
the hospital for non-emergency surgery.  During this time period 
there is no indication that he was incapacitated in any way that 
would have prevented him for notifying VA about the private 
hospitalization, and he does not otherwise allege that to have 
been the case.  

The Veteran began treatment for heart problems that presented 
themselves on October 1, 2005, and VA was not notified of the 
life-threatening blockages that had developed until after the 
procedure was performed on November 1, 2005.  There is some 
question as to whether the Veteran's private insurance was in 
place on November 1st because all of the hospital documents are 
stamped "FEE BASIS" and there is a section on the billing 
documents for payment by Aetna.  That question need not be 
answered here, however, as the evidence clearly shows that the 
Veteran was experiencing life-threatening blockages but had time 
to schedule the required procedure and have it performed at a VA 
facility if he had elected to notify VA at the time the problem 
arose in early October 2005, and certainly by October 28.  
Consequently, the Board finds that the private treatment was not 
authorized by VA, seeking authorization would not have been 
hazardous to life or health since the schedule procedure was not 
performed on an emergency basis, and VA or other Federal 
facilities were feasibly available and it would not have been 
unreasonable for the Veteran to have sought authorization for 
payment and/or treatment at a VA or other Federal facility in 
advance.  Thus, the Board finds that criteria for reimbursement 
of unauthorized, non-VA medical expenses incurred on November 1 
and November 2, 2005-pursuant to 38 U.S.C.A. § 1728(a), 38 
C.F.R. §17.120, and the Veterans Millennium Health Care and 
Benefits Act-are not met.  The Board is bound by the law and is 
unable to waive criteria for payment or reimbursement based on 
the Veteran's asserted ignorance of the law.

The Board notes that the Chief Medical Officer (CMO) at the VA 
facility in Bay Pines was asked to review the Veteran's case.  In 
November 2005, the CMO indicated that criteria for payment or 
reimbursement had not been met.  It was determined that the 
Veteran was not processed through the emergency room and VA 
facilities were available.  Although the Veteran contends that he 
was having chest pains on the day of admission, he has not 
provided any documents substantiating his assertion that he may 
have been processed through the emergency room that day.  His 
testimony is less than certain on that point and the record 
simply does not show that his condition required emergent care 
that was not pre-planned and scheduled for November 1, 2005.

The applicable regulations are very specific and provide for 
payment or reimbursement only in certain circumstances.  Given 
the admission documentation showing that the procedure was 
scheduled in advance and the assessment by the Chief Medical 
Officer, the Board finds that the preponderance of the evidence 
is against a finding that the Veteran's condition on November 1, 
2005, was such that it required immediate medical attention to 
avoid placing his health in serious jeopardy, or to avoid serious 
impairment to his bodily functions or serious dysfunction of any 
bodily organ or part.  Accordingly, one of the requisite criteria 
set forth above is not met and the claim must be denied. 


ORDER

Reimbursement for unauthorized medical expenses incurred at 
Naples Community Hospital in Naples, Florida, on November 1, 
2005, and November 2, 2005, is denied.




____________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


